VAN OESDEL, Associate Justice.
The Odol Corporation filed an opposition against the registration of “O. D. O.” as a trademark for liniment to be applied externally. The mark of the opposer is “Odol,” used as a trade-mark on a preparation for “the teeth, mouth, and breath.”’
We agree with the Commissioner of Patents that the goods on which the marks are used are. not of the same descriptive properties, and that the marks are not so similar as to lead to confusion in trade.
The decision of the Commissioner is affirmed.